DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “906” has been used to designate both ignitor and outer return. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “thermally conductive plastic cover is coupled to one or more devices” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner et al. (U.S. PG. Pub. No. 2015/0364246 A1).
With respect to claim 1, Skinner et al., hereinafter referred to as “Skinner,” teaches a transformer 10 (FIGs. 1-2) comprising: 
a core 16 comprising a composite material and having a first permeability (para. 0015]); 
a primary coil 28 wound about the core, the primary coil being configured to vary a primary magnetic energy into the core based on a primary current; 
a secondary coil 34 wound about the core, the secondary coil be configured to establish a secondary voltage based on the primary magnetic energy; and 
an outer return 18 comprising a laminate material and having a second permeability that is greater than the first permeability (para. [0020]), wherein the outer return provides a magnetic-return path for magnetic energy from a first end of the core to a second end of the core (paras. [0014]-[0015], and [0020]).
With respect to claim 5, Skinner teaches the transformer of claim 1, wherein the second permeability is about 1000 to about 20,000 henries per meter (H/m) (para. [0020]). The outer return material in both the present invention and Skinner is silicon steel. Therefore, Skinner would have the claimed second permeability.
With respect to claim 6, Skinner teaches the transformer of claim 1, wherein the laminate material comprises a plurality of silicon steel laminations and the composite material comprises iron (paras. [0015] and [0020]).
With respect to claim 7, Skinner teaches the transformer of claim 1, further comprising a spool 26 configured to partially surround the core (para. [0016]).
With respect to claim 8, Skinner teaches the transformer of claim 6, wherein the primary coil is wound about the spool to partially surrounds the core (para. [0016]).
With respect to claim 19, Skinner teaches a transformer 10 (FIGs. 1-2) comprising: 
a core 16 comprising a first material and having a first permeability (para. [0015]); 
a spool 26 that partially surrounds the core; 
a primary coil 28 wound about the spool partially surround the core, the primary coil being configured to vary a primary magnetic energy into the core; 
a secondary coil 28 wound about the core, the secondary coil be configured to establish a secondary voltage based on the primary magnetic energy; and 
an outer return 18 comprising a second material and having a second permeability, the outer return providing a magnetic-return path for magnetic energy from a first end of the core to a second end of the core (paras. [0014]-[0015], and [0020]).
With respect to claim 20, Skinner teaches the transformer of claim 19, wherein the first material comprises iron and the second material comprises a plurality of silicon steel laminations (paras. [0015] and [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner, as applied to claim 1 above, in view of Akimoto (U.S. PG. Pub. No. 2009/0033451 A1).
With respect to claim 2, Skinner teaches the transformer of claim 1. Skinner does not expressly teach the outer return and the core are positioned relative to one another such that no air gap exists along a magnetic circuit path containing a magnetic flux generated by the primary coil.
Akimoto teaches a transformer 11 (FIGs. 1-2), wherein the outer return 24-25 and the core 23 are positioned relative to one another such that no air gap exists along a magnetic circuit path containing a magnetic flux generated by the primary coil  21 (paras. [0019]-[0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the the magnetic circuit path without an air gap as taught by Akimoto to the transformer of Skinner to provide the required magnetic saturation characteristics.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Akimoto, as applied to claim 2 above, and further in view of Idogawa et al. (U.S. PG. Pub. No. 2012/0103313 A1).
With respect to claim 3, Skinner teaches the transformer of claim 2. Skinner does not expressly teach a thermal plastic elastomer (TPE) enclosing a surface of the outer return to establish a thermal contact between the outer return and the core to provide a path for transferring heat generated by the primary coil to a surrounding environment.
Idogawa et al., hereinafter referred to as “Idogawa,” teaches a transformer (e.g. FIG. 1) comprising thermal plastic elastomer (TPE) 6 enclosing a surface of the outer return 4 to establish a thermal contact between the outer return and the core 1 to provide a path for transferring heat generated by the primary coil 2 to a surrounding environment (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermoplastic elastomer as taught by Idogawa to the transformer of Skinner to provide the required protection against foreign objects.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner.
With respect to claim 4, Skinner teaches the transformer of claim 1. Skinner does not expressly teach the first permeability is about 50 to about 500 henries per meter (H/m) even though Skinner would have the claimed permeability since the core in Skinner and the present invention is made with similar composite. Furthermore, it would be within the skill of a person with ordinary skill in the art to try to adjust the permeability of the core as claimed, without undue experiments, to get the required electrical/magnetic characteristics to meet design requirements. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed permeability to provide the required electromagnetic coupling.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Idogawa.
With respect to claim 9, Skinner teaches a transformer 10 (FIGs. 1-2) comprising: 
a core 16 comprising a first material and having a first permeability (para. [0015]); 
a primary coil 28 wound about the core, the primary coil being configured to vary a primary magnetic energy into the core based on a primary current; 
a secondary coil 34 wound about the core, the secondary coil be configured to establish a secondary voltage based on the primary magnetic field; 
an outer return 18 comprising a second material and having a second permeability, the outer return providing a magnetic-return path for magnetic energy from a first end of the core to a second end of the core (paras. [0014]-[0015], and [0020]). Skinner does not expressly teach
a thermal plastic elastomer that at least partially encloses a surface of the outer return and establishes a thermal contact between the outer return and the core to provide a path for transferring heat generated by the primary coil.
Idogawa teaches a transformer (e.g. FIG. 1) comprising thermal plastic elastomer 6 that at least partially encloses a surface of the outer return 4 and establishes a thermal contact between the outer return and the core 1 to provide a path for transferring heat generated by the primary coil 2 (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermoplastic elastomer as taught by Idogawa to the transformer of Skinner to provide the required protection against foreign objects.
With respect to claim 10, Skinner in view of Idogawa teaches the transformer of claim 9, 
wherein the first end (upper or lower end) of the core is in thermal contact with a given end 22 or 24 of the outer return to provide a first thermal path, and wherein the second end (the other of upper or lower end) of the core is in thermal contact with another end (the other of end 22 or 24) of the outer return that is distal to a given end of the outer return to provide a second thermal path; and 
wherein the first and the second thermal paths transfer the heat generated by the primary coil to a surrounding environment (Skinner, para. [0014]).
With respect to claim 11, Skinner in view of Idogawa teaches the transformer of claim 9, wherein the first material comprises iron (Skinner, para. [0015]).
With respect to claim 12, Skinner in view of Idogawa teaches the transformer of claim 9, wherein the second material comprises a plurality of silicon steel laminations (Skinner, para. [0020]).
With respect to claim 13, Skinner in view of Idogawa teaches the transformer of claim 9, wherein the outer return comprises a thinned-out contact area, the thinned-out contact area reducing a thermal resistance between the secondary coil and the outer return (Skinner, para. [0014]). Skinner shows the claimed features in FIG.1.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Idogawa, as applied to claim 9 above, and further in view of Skinner et al. (U.S. PG. Pub. No. 2010/0132677, hereinafter “Skinner’677”).
With respect to claim 14, Skinner in view of Idogawa teaches the transformer of claim 9, further comprising a thermally conductive cover 36 positioned over a portion of the surface of the outer return to establish a heat transfer path (Skinner, para. [0019]). Skinner in view of Idogawa does not expressly teach a thermally conductive plastic cover.
Skinner’677 teaches a transformer (FIG. 1), comprising a thermally conductive plastic cover (para. [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thermally conductive plastic cover as taught by Skinner’677 to the transformer of Skinner in view of Idogawa to provide the required insulation and heat dissipation characteristics.
With respect to claim 15, Skinner in view of Idogawa and Skinner’677 teaches the transformer of claim 14, further comprising a thermally conductive mating material 30 disposed between the thermally conductive plastic cover and the portion of the surface of the outer return (Skinner, para. [0014]).
With respect to claim 16, Skinner in view of Idogawa and Skinner’677 teaches the transformer of claim 15, wherein the thermally conductive mating material is configured to receive the heat generated by the primary coil from the portion of the surface of the outer return and transfer the heat to the thermally conductive plastic cover for dissipation into a surrounding environment (Skinner, para. [0014]).
With respect to claim 17, Skinner in view of Idogawa and Skinner’677 teaches the transformer of claim 14, wherein the thermally conductive plastic cover is coupled to one or more devices 11 (Skinner’677, para. [0030]).
With respect to claim 18, Skinner in view of Idogawa and Skinner’677 teaches the transformer of claim 17, wherein the thermally conductive plastic cover is configured to dissipate the heat generated by the one or more devices into a surrounding environment (Skinner’677, para. [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837